                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DNISION
                                No. 5:15-CR-52-D



UNITED STATES OF AMERICA,                   )
                                            )
                 v.                         )              ORDER
                                            )
DENNIS WAYNE HILL,                          )
                                            )
                           Defendant.       )


       The United States shall file a response to defendant's motion to amend judgment [D.E. 38].

The response is due not later than February 22,2019.

     . SO ORDERED. This _1.4.siay of January 2019.



                                                    1 , hw
                                                   J~S
                                                             o,
                                                         C. DEVER III
                                                   United States District Judge
